                 Case 19-50918-BLS             Doc 17       Filed 07/28/20        Page 1 of 10




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    IN RE:                                                          Chapter 11

                                                                    Case No. 17-12560 (BLS)
    WOODBRIDGE GROUP OF COMPANIES, LLC,
    et al.1                                                         (Jointly Administered)

                                    Debtors.


    MICHAEL GOLDBERG, in his capacity as
    Liquidating Trustee of the WOODBRIDGE
    LIQUIDATION TRUST,
                                                                    Adversary Pro. No. 19-50918 (BLS)
                                     Plaintiff,
                     vs.
    JOSEPH RUBIN INC., a New York corporation; and
    JOSEPH RUBIN, and individual,


                                    Defendants.

                          ANSWER AND AFFIRMATIVE
                  DEFENSES OF DEFENDANTS TO ADVERSARY
               COMPLAINT FOR (I) AVOIDANCE AND RECOVERY OF
          AVOIDABLE TRANSFERS; AND (II) FOR SALE OF UNREGISTRERED
         SECURITIES, FOR FRAUD, AND FOR AIDING AND ABETTING FRAUD

         Defendants Joseph Rubin Inc. and Joseph Rubin (together, the “Defendantss”), by and

through their undersigned counsel, hereby answer Plaintiff’s Complaint and assert their

affirmative defenses. All allegations not expressly admitted herein are denied.




1
 The Remaining Debtors and the last four digits of its respective federal tax identification numbers are as follows:
Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172).
              Case 19-50918-BLS          Doc 17       Filed 07/28/20     Page 2 of 10




                                  NATURE OF THE ACTION

       1.      Defendants have insufficient knowledge or information to respond to the

allegations in this paragraph, and on that basis deny the allegations.

       2.      Defendants have insufficient knowledge or information to respond to the

allegations in this paragraph, and on that basis deny the allegations.

       3.      Defendants have insufficient knowledge or information to respond to the

allegations in this paragraph, and on that basis deny the allegations.

                                 JURISDICTION AND VENUE

       4.      This paragraph states legal conclusions to which no response is required. To the

extent a response is required, the allegations in paragraph 4 are denied. Defendants do not

consent to entry of a final order of judgment by this Court.

       5.      This paragraph states legal conclusions to which no response is required. To the

extent a response is required, the allegations in paragraph 5 are denied.

                                         THE PARTIES

       6.      Admitted

       7.      Admitted

       8.      Admitted

       9.      Admitted

       10.     Admitted

       11.     This paragraph states legal conclusions to which no response is required. To the

extent a response is required, the allegations in paragraph 11 are denied.

       12.     This paragraph states legal conclusions to which no response is required. To the

extent a response is required, the allegations in paragraph 12 are denied.



                                                  2
                Case 19-50918-BLS        Doc 17       Filed 07/28/20     Page 3 of 10




          13.   Admitted that Defendant Joseph Rubin Inc. is a New York Company.

          14.   Admitted that Defendant Joseph Rubin is an individual residing in the State of

New York.

          15.   Denied.

          16.   Denied.

                                  FACTUAL BACKGROUND

          17.   This paragraph states legal conclusions to which no response is required. To the

extent a response is required, the allegations in paragraph 17 are denied.

          18.   Admitted that Defendants were not registered as broker-dealers with the SEC or

applicable state agencies. The remainder of the paragraph states legal conclusions to which no

response is required. To the extent a response is required, the allegations in paragraph 18 are

denied.

          19.   Defendants have insufficient knowledge or information to respond to the

allegations in this paragraph, and on that basis deny the allegations.

          20.   Defendants have insufficient knowledge or information to respond to the

allegations in this paragraph, and on that basis deny the allegations.

          21.   Defendants have insufficient knowledge or information to respond to the

allegations in this paragraph, and on that basis deny the allegations.

          22.   Admitted that the Defendants received certain transfers from one or more of the

Debtors in the 90 days prior to the filing of the bankruptcy petitions. Denied as to the remainder

of allegations contained in paragraph 22 of the Complaint.




                                                  3
               Case 19-50918-BLS          Doc 17       Filed 07/28/20   Page 4 of 10




        23.     Admitted that the Defendants received certain transfers from one or more of the

Debtors in the two years prior to the filing of the bankruptcy petitions. Denied as to the

remainder of allegations contained in paragraph 23 of the Complaint.

        24.     Admitted that the Defendants received certain transfers from one or more of the

Debtors in the four years prior to the filing of the bankruptcy petitions. Denied as to the

remainder of allegations contained in paragraph 24 of the Complaint.

                                  FIRST CLAIM FOR RELIEF

                       Avoidance and Recovery of Preferential Transfers

        25.     Defendants incorporate their responses to the allegations in paragraphs 1- 24 of

the complaint as if fully set forth herein.

        26.     This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 26 are denied.

        27.     This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 27 are denied.

        28.     This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 28 are denied.

        29.     Denied.

                                 SECOND CLAIM FOR RELIEF

    Avoidance and Recovery of Actual Intent Fraudulent Transfers – Bankruptcy Code

        30.     Defendants incorporate their responses to the allegations in paragraphs 1- 29 of

the complaint as if fully set forth herein.

        31.     This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 31 are denied.



                                                   4
               Case 19-50918-BLS          Doc 17       Filed 07/28/20   Page 5 of 10




        32.     This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 32 are denied.

        33.     This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 33 are denied.

        34.     Denied.

                                  THIRD CLAIM FOR RELIEF

    Avoidance and Recovery of Constructive Fraudulent Transfers – Bankruptcy Code

        35.     Defendants incorporate their responses to the allegations in paragraphs 1- 34 of

the complaint as if fully set forth herein.

        36.     This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 36 are denied.

        37.     This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 37 are denied.

        38.     This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 38 are denied.

        39.     Denied.

                                FOURTH CLAIM FOR RELIEF

        Avoidance and Recovery of Actual Intent Voidable Transactions – State Law

        40.     Defendants incorporate their responses to the allegations in paragraphs 1-39 of the

complaint as if fully set forth herein.

        41.     This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 41 are denied.




                                                   5
               Case 19-50918-BLS          Doc 17       Filed 07/28/20    Page 6 of 10




       42.     This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 42 are denied.

       43.     This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 43 are denied.

       44.     Defendants have insufficient knowledge or information to respond to the

allegations in this paragraph, and on that basis deny the allegations.

       45.     This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 45 are denied.

       46.     Denied.

                                  FIFTH CLAIM FOR RELIEF

        Avoidance and Recovery of Constructive Voidable Transactions – State Law

       47.     Defendants incorporate their responses to the allegations in paragraphs 1-46 of the

complaint as if fully set forth herein.

       48.     This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 48 are denied.

       49.     This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 49 are denied.

       50.     This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 50 are denied.

       51.     Defendants have insufficient knowledge or information to respond to the

allegations in this paragraph, and on that basis deny the allegations.

       52.     This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 51 are denied.



                                                   6
                 Case 19-50918-BLS        Doc 17       Filed 07/28/20    Page 7 of 10




        53.       Denied.

                                   SIXTH CLAIM FOR RELIEF

              Sale of Unregistered Securities (Securities Act Sections 5(a), 5(c), 12(a))

        54.       Defendants incorporate their responses to the allegations in paragraphs 1-53 of the

complaint as if fully set forth herein.

        55.       This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 55 are denied.

        56.       This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 56 are denied.

        57.       This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 57 are denied.

        58.       This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 58 are denied.

        59.       This paragraph states legal conclusions to which no responsive pleading is

required. To the extent an answer is required, the allegations in paragraph 59 are denied.

        60.       Denied.

                                 SEVENTH CLAIM FOR RELIEF

                                                Fraud

        61.       Defendants incorporate their responses to the allegations in paragraphs 1-60 of the

complaint as if fully set forth herein.

        62.       Denied.

        63.       Defendants have insufficient knowledge or information to respond to the

allegations in this paragraph, and on that basis deny the allegations.



                                                   7
               Case 19-50918-BLS          Doc 17       Filed 07/28/20    Page 8 of 10




        64.     Denied.

        65.     Defendants have insufficient knowledge or information to respond to the

allegations in this paragraph, and on that basis deny the allegations.

        66.     Denied.

                                 EIGHTH CLAIM FOR RELIEF

                                    Aiding and Abetting Fraud

        67.     Defendants incorporate their responses to the allegations in paragraphs 1-66 of the

complaint as if fully set forth herein.

        68.     Defendants have insufficient knowledge or information to respond to the

allegations in this paragraph, and on that basis deny the allegations.

        69.     Denied.

        70.     Denied.

        71.     Denied.

        72.     Denied.

                                   AFFIRMATIVE DEFENSES

                                     First Affirmative Defense

        73.     The Complaint fails to state a claim against Defendants upon which relief may be

granted.

                                    Second Affirmative Defense

        74.     Any transfers to the Defendants were not transfers of the Debtors’ property.

                                    Third Affirmative Defense

        75.     The claims set forth in the Complaint are barred under the doctrines of waiver,

laches, unclean hands, in pari delicto, and/or estoppel.



                                                   8
                Case 19-50918-BLS        Doc 17       Filed 07/28/20     Page 9 of 10




                                   Fourth Affirmative Defense

          76.   Any transfer made by the Debtors to the Defendants was made in exchange for

reasonably equivalent value.

                                    Fifth Affirmative Defense

          77.   The Debtors were solvent at all times relevant hereto.

                                    Sixth Affirmative Defense

          78.   The Debtors were not made insolvent as a result of any transaction described

herein.

                                  Seventh Affirmative Defense

          79.   Any transfer described in the Complaint was made to Defendants in payment of a

debt in good faith, and without knowledge of the avoidability of the alleged transfer pursuant to

11 U.S.C. § 550(b).

                                   Eighth Affirmative Defense

          80.   The Defendants reserve the right to assert other defenses in this action and reserve

the right to file an Amended Answer asserting additional affirmative defenses.

                                       Jury Trial Demand

          81.   Defendants Demand a Jury Trial in this Action.




                                                  9
             Case 19-50918-BLS         Doc 17     Filed 07/28/20     Page 10 of 10




       WHEREFORE, Defendants request entry of judgment dismissing the Complaint with

prejudice, that Defendants be reimbursed for their costs and attorneys’ fees incurred in

responding to the Complaint, and ask that the Court grant such other and further relief as may be

just and proper.


Dated: July 28, 2020
       Wilmington, Delaware                       THE ROSNER LAW GROUP LLC

                                                  /s/ Jason A. Gibson
                                                  Frederick B. Rosner (DE 3995)
                                                  Jason A. Gibson (DE 6091)
                                                  824 N. Market St., Suite 810
                                                  Wilmington, Delaware 19801
                                                  Tel: (302) 777-1111
                                                  Email: rosner@teamrosner.com
                                                          gibson@teamrosner.com

                                                  and

                                                  THE SARACHEK LAW FIRM
                                                  Joseph E. Sarachek (NY Bar No. 2163228)
                                                  101 Park Avenue, 27th Floor
                                                  New York, NY 10178
                                                  Tel: (646) 517-5420 x101
                                                  Fax: (646) 861-4950
                                                  Email: joe@saracheklawfirm.com

                                                  Counsel for the Defendants




                                                10
